Citation Nr: 1646652	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for right wrist carpal tunnel syndrome (CTS). 

2.  Service connection for panic disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1986 to August 1986, and from January 1991 to February 1991.  The Veteran had additional service in the Texas Army National Guard from 1986 to 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a July 2011 Board hearing at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In letters dated in April 2016 and September 2016, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that if the Board did not hear back within 30 days, it would assume the Veteran did not want another hearing.  To date, the Board has not heard back from the Veteran and finds that the Veteran has waived the offer of a new hearing.  The July 2011 Board hearing transcript has been associated with the claims file on VBMS.  

In January 2012, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the January 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran has a current disability of right wrist CTS. 

2. The Veteran sustained an injury to the right wrist in service. 

3. Symptoms of right wrist CTS have been continuous since service separation.

4. The Veteran has a current disability of panic disorder. 

5. Anxiety is a symptom of the panic disorder. 

6. The current panic disorder with anxiety had its onset in service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right wrist CTS have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for panic disorder with anxiety are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for right wrist CTS and panic disorder with anxiety, which constitutes a full grant of the benefits sought on appeal with respect to these claims, regardless of how the issues were previously claimed or characterized.  The weight of the evidence shows that anxiety is a symptom of panic disorder, rather than a separate disorder, and service connection is being granted for panic disorder and the symptom of anxiety, which is full grant of service connection for disorders that encompass all the claimed psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, CTS, which is an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for right wrist CTS.  However, panic disorder with anxiety is not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for panic disorder with anxiety  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and CTS (as an organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service Connection for Right Wrist CTS

The Veteran contends that service connection for right wrist CTS is warranted because it is related to service.  Specifically, the Veteran asserted that right wrist CTS is related to repetitive movement of the wrist while loading and unloading tank shells during service.  The Veteran reported that he started experiencing right wrist pain in service, which has become progressively worse since service separation.  See October 2009 VA Form 9; July 2011 Board hearing transcript. 

The Board finds that the Veteran has a current disability of right wrist CTS.  The February 2012 VA examination report shows a diagnosis of right wrist CTS.

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran sustained an injury to the right wrist during service.  Evidence weighing in favor of this finding includes the Veteran's assertions that he started experiencing right wrist pain in service.  Evidence weighing against a finding of an in-service injury to the right wrist includes the Veteran's service treatment records that show no complaints, treatment, or diagnosis pertaining to the right wrist.  The Veteran explained that he ignored the right wrist pain because he thought it was a wrist sprain that would go away, but that the pain worsened with time.  The Veteran indicated that he was surprised when he was diagnosed with right wrist CTS after reporting the right wrist pain and numbness to a VA doctor in 2007.  See July 2011 Board hearing transcript.  The Board finds that the Veteran is competent to report the date of onset of right wrist pain, and that the Veteran's contentions are plausible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained an injury to the right wrist in service. 

The Board finds that the evidence is in relative equipoise on the question of the whether symptoms of right wrist CTS have been continuous since service.  The evidence weighing in favor of this finding includes the Veteran's statements that he has had right wrist pain since service.  Evidence weighing against this finding includes post-service treatment records showing no complaints pertaining to right wrist CTS until December 2006 when the Veteran reported that at times his right hand fingers go numb for no reason.  See December 2006 VA treatment record.  An August 2006 VA treatment record shows that the Veteran denied neurological symptoms, including paresthesia, numbness, seizure, and weakness.  The Veteran was diagnosed with right wrist CTS in October 2007.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of right wrist CTS have been continuous since service.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for right wrist CTS is warranted for continuous post-service symptoms of chronic disease.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).  The grant of presumptive service connection renders moot all other theories of service connection, including the need for direct nexus opinions rendered in the February 2012 and May 2012 VA examination reports. 


Service Connection for Panic Disorder and Anxiety Disorder

The Veteran generally contends that service connection for panic disorder with anxiety is warranted because it started in service.  See, e.g., February 2016 appellant's brief. 

The Board finds that the Veteran has a current disability of panic disorder with anxiety.  The February 2012 VA examination report shows a diagnosis of panic disorder.  The February 2012 VA examiner opined that anxiety is a symptom of the Veteran's panic disorder, and that the Veteran does not have a separate diagnosis of anxiety disorder apart from the panic disorder.

The Board finds that the evidence is in relative equipoise on the question of whether the current panic disorder with anxiety began in service, that is, whether the panic disorder with anxiety had onset in service, that is, was directly "incurred in" service.  Evidence weighing in favor of this finding includes the statements made by the Veteran and spouse that the Veteran started having anxiety and panic attacks during service in 1986 as a result of stress during basic training, and after an incident where the Veteran saw a tank accidentally fire upon another tank, killing fellow soldiers.  The Veteran also reported that he witnessed two men cut in half by a high tension wire that snapped during service.  See, e.g., July 2011 Board hearing transcript; February 2012 VA examination report.  Evidence weighing against this finding includes the February 2012 VA examiner's notation that the Veteran reported that panic attacks started during the time period between the Veteran's first period of service in 1986 and his recall to duty in 1991.  However, this notation is internally inconsistent with the history section of the February 2012 VA examination report, which shows that the Veteran reported onset of symptoms during basic training.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current panic disorder with anxiety began during service, that is, panic disorder with anxiety was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

Under the rating schedule, all psychiatric disabilities other than eating disorders are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment detailed at 38 C.F.R. § 4.130 (2015).  As such, the effect of this Board decision is that the separate grant of service connection for panic disorder with anxiety does not result in a separate disability rating for panic disorder with anxiety apart from the already service-connected acquired psychiatric disorder (bipolar disorder with depression).  All of the Veteran's psychiatric impairment due to the now service-connected panic disorder with anxiety will be rated together with the symptoms and impairment due to the already service-connected acquired psychiatric disorder (bipolar disorder with depression).  A single disability rating will be provided for all social and occupational impairment, whether due to symptoms of panic disorder with anxiety or the bipolar disorder with depression.  See 38 C.F.R. § 4.14 (2015) (avoidance of pyramiding); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


ORDER

Service connection for right wrist CTS is granted.

Service connection for panic disorder with anxiety is granted. 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


